CONVERSION SERVICES INTERNATIONAL, INC.
10% CONVERTIBLE UNSECURED NOTE
DUE ON AUGUST 31, 2007



$4,000,000
March 1, 2007

        


THIS NOTE IS ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF
THE SECURITIES ACT OF 1933 (THE "ACT") AND QUALIFICATION PROVISIONS OF
APPLICABLE STATE SECURITIES LAWS. NEITHER IT NOR THE SHARES OF COMMON STOCK INTO
WHICH IT CAN BE CONVERTED CAN BE SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS REGISTERED PURSUANT TO THE ACT AND QUALIFIED UNDER APPLICABLE STATE LAW
OR, IN THE OPINION OF COUNSEL REASONABLY ACCEPTABLE TO MAKER, AN EXEMPTION
THEREFROM IS AVAILABLE.


FOR VALUE RECEIVED, the undersigned, Conversion Services International, Inc., a
Delaware corporation with an address at 100 Eagle Rock Avenue, East Hanover, New
Jersey 07936, ("Maker"), promises to pay to TAG Virgin Islands, Inc., with an
address at The Tunick Building, 1336 Beltjen Road, Suite 202, St. Thomas, VI
00802, as agent ("Payee"), on August 31, 2007, or sooner as otherwise provided
herein (the "Maturity Date"), the principal amount of Four Million ($4,000,000)
Dollars in lawful money of the United States of America (the "Principal”). This
Note bears interest (the "Interest"), payable on the earlier of the Maturity
Date or the date on which this Note is converted into Maker's common stock as
provided herein, at the annual rate of ten percent (10%), except as otherwise
provided herein, until the Principal and all accrued Interest thereon
(collectively the “Obligations”) shall be paid in full. This Note is convertible
into Maker's common stock, par value $0.001 per share (the "Common Stock"), as
set forth below.


Payee is depositing Three Million Two Hundred Ninety Four Thousand, One Hundred
Seventeen ($3,294,117) Dollars in the Attorney’s Escrow Account (the “Escrow
Account”) of Barry Feiner, Esq., counsel to Payee. This amount represents the
Principal less the satisfaction of a note (the “2/1/07 Note”) in the principal
amount of Seven Hundred Five Thousand Eight Hundred and Eighty Three
($705,883.00) Dollars dated February 1, 2007, issued by Maker to Payee. These
funds will be disbursed pursuant to the instructions of Payee or its designee in
accordance with the terms of the escrow agreement (the “Escrow Agreement”) among
Maker, Payee, Payee’s designee and Barry Feiner, Esq, as Escrow Agent, (the
“Escrow Agent”) dated as of the date hereof and will be used to repay (i) the
entire cash amount owed by Maker to Laurus Master Fund, Ltd (“Laurus”) pursuant
to that certain Overadvance Side Letter between Maker and Laurus, which, as of
the date hereof is Two Million Eighty Four Thousand Two Hundred Thirty Seven
($2,084,237) Dollars, and (ii) the entire cash amount owed by Maker to Sands
Brothers Venture Capital LLC, Sands Brothers Venture Capital III LLC, Sands
Brothers Venture Capital IV LLC and all affiliates thereof (the “Sands Group”)
pursuant to all agreement between Maker and the Sands Group (the “Sands
Agreements”), which, as of the date hereof, is Nine Hundred Thousand ($900,000)
Dollars in principal (not including accrued interest.



--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
1. Interest; Repayment of Principal.


Interest on the Note will accrue from the most recent date to which Interest has
been paid or, if no Interest has been paid, from the date of delivery of the
Note. It will be computed on the basis of a 360-day year of twelve 30-day
months. Payee is advancing Three Million Two Hundred Ninety Four Thousand One
Hundred Seventeen ($3, 294,117) Dollars to Maker, the Principal less the
principal of the 2/1/07 Note, by depositing these funds in the Escrow Account to
be disbursed in accordance with the terms of the Escrow Agreement, but Maker
shall repay to Payee the full Principal, Four Million ($4,000,000) Dollars, on
the Maturity Date plus accrued but unpaid Interest.


2. Method of Payment.


Maker will pay Principal and Interest in money of the United States that at the
time of payment is legal tender for the payment of public and private debts. All
payments shall be sent to Payee at its address first set forth above or such
other address as Payee shall notify Maker pursuant to the provisions of
Paragraph 11 (g) below.


3. Conversion.


(a) Conversion of Note. Except as provided in Paragraph 4(d)(iii) of this
Section 3 below, the Principal of this Note (the “Convertible Obligations”)
shall convert into shares of Common Stock (the "Underlying Shares"), as provided
in Paragraph 3(b) below, after the date that Maker shall increase the number of
shares of Common Stock it is authorized to issue to no less than one hundred
fifty million (150,000,000) shares (the “Authorization Increase”). The date on
which the Authorization Increase is effected shall be the “Authorization
Increase Date.” Maker shall notify (the “Authorization Increase Notice”) Payee
and the Escrow Agent of the occurrence of the Authorization Increase within one
(1) business day after the Authorization Increase Date. The price for conversion
(the “Conversion Price”), subject to adjustment as provided in Section 4 below,
shall be $0.30 per share. Maker will not issue a fractional share of Common
Stock upon conversion but will round any fractional share to the nearest share
so that if the fraction is less than 0.5 no share shall be issued and if the
fraction is 0.5 or higher Maker shall issue one full share. Maker shall pay
Payee all accrued but unpaid Interest (the “Outstanding Interest”) as of the
Conversion Date, as defined in Paragraph 3 (b) below, as provided in Paragraph
3(b) below.


(b) Manner of Conversion and Payment of Outstanding Interest. Unless otherwise
temporarily restricted by a pending listing application with the any securities
exchange, market or other quotation system that the Company’s securities are
then listed on, within five (5) business days after the Authorization Increase
Date, Maker shall issue the number of Underlying Shares into which the
Convertible Obligations are to be converted in accordance with the Conversion
Price and deliver to the Escrow Agent a certificate or certificates (the
“Underlying Shares Certificates”) therefor, registered in Payee’s name,
representing such Underlying Shares and wire the Outstanding Interest to the
Escrow Account. Payee shall deliver the Note to the Escrow Agent within five (5)
business days after it receives the Authorization Increase Notice. Payee shall
also deliver to the Escrow Agent within the aforesaid five (5) business day
period, a letter addressed to Maker (the “Investment Letter”) in which it shall
represent to Maker that it will acquire the Underlying Shares for investment
only and not for resale or with a view to the distribution thereof, and shall
agree that any certificates representing the Underlying Shares may bear a
legend, conspicuously noting such restriction, as Maker shall deem reasonably
necessary or desirable to enable it to comply with any applicable federal or
state laws or regulations. The Escrow Agent shall, within one (1) business day
after the later of his receipt of the Note and the Investment Letter from Payee
or the Underlying Shares Certificates and the Outstanding Interest from Maker,
deliver the Note to Maker and the Underlying Shares Certificates and Outstanding
Interest to Payee. The date on which the Escrow Agent shall deliver the
Underlying Shares Certificates and the Outstanding Interest to Payee is herein
referred to as the “Conversion Date.” After the Conversion Date this Note shall
be void and Payee shall have the sole right to receive the Underlying Shares and
the Outstanding Interest.


-2-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(c) Taxes on Shares Issued. The issue of stock certificates on conversion of
this Note shall be made without charge to Payee for any tax in respect of such
issue. Maker shall not, however, be required to pay any tax that may be payable
in respect of any transfer involved in the issue and delivery of Common Stock in
any name other than that of Payee, and Maker shall not be required to issue or
deliver any certificates representing such Common Stock unless and until the
person or persons requesting the issue thereof shall have paid to Maker the
amount of such tax or shall have established to the satisfaction of Maker that
such tax has been paid.


(d) Covenants of Maker Relating to Conversion. Maker covenants and agrees that,
except as provided in Subparagraphs (i) and (iv) of this Paragraph 3(d), from
and after the date hereof and until the date of repayment in full of the
Obligations, or full conversion of the Convertible Obligations:


(i)  On the Conversion Date it shall have, free from preemptive rights, out of
its authorized but unissued shares, or out of shares held in its treasury,
sufficient shares to effect the conversion of the Convertible Obligations;


(ii) All Underlying Shares that may be issued upon conversion of the Convertible
Obligations will upon issue be validly issued, fully paid and non-assessable,
free from all taxes, liens and charges with respect to the issue thereof except
as provided in Paragraph 3(c) above, and will not be subject to the preemptive
rights of any stockholder of Maker;


(iii) If any Underlying Shares to be provided for the purpose of conversion of
the Convertible Obligations require registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued upon conversion, Maker will in good faith and as expeditiously as
possible attempt to secure such registration or approval, as the case may be,
and Maker's obligation to deliver shares of the Common Stock upon conversion of
the Convertible Obligations shall be abated until such registration or approval
is obtained; provided, however, that this Note and the Obligations shall remain
outstanding unless paid in full until Maker delivers the Underlying Shares and
the Outstanding Interest to Payee and in no event shall this Note be converted
until Maker effects such delivery; and


-3-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(iv) If on the Conversion Date, and thereafter so long as the Common Stock shall
be listed on any securities exchange, market or other quotation system, Maker
will, if permitted by the rules of such exchange, market or other quotation
system, list and keep listed and for sale so long as the Common Stock shall be
so listed on such exchange, market or other quotation system, upon official
notice of issuance, all Underlying Shares issuable upon conversion of the
Convertible Obligations.


4. Adjustment in Conversion Price.


(a) Adjustments for Change in Capital Stock. Except as provided in Paragraph
4(n) below, if Maker shall (i) declare a dividend on all its outstanding Common
Stock in shares of its capital stock, (ii) subdivide all its outstanding Common
Stock, (iii) combine all its outstanding Common Stock into a smaller number of
shares, or (iv) issue any shares of its capital stock by reclassification of its
Common Stock (including any such reclassification in connection with a
consolidation or merger in which Maker is the continuing corporation), then in
each such case the conversion privilege and the Conversion Price in effect
immediately prior to such action shall be adjusted so that if the Note is
thereafter converted, Payee may receive the number and kind of shares that it
would have owned immediately following such action if it had converted the Note
immediately prior to such action. Such adjustment shall be made successively
whenever such an event shall occur. The adjustment shall become effective
immediately after the record date in the case of a dividend or distribution and
immediately after the effective date in the case of a subdivision, combination
or reclassification. If after an adjustment Payee upon conversion of this Note
may receive shares of two or more classes of capital stock of Maker, Maker's
Board of Directors, in good faith, shall determine the allocation of the
adjusted Conversion Price between the classes of capital stock. After such
allocation, the conversion privilege and Conversion Price of each class of
capital stock shall thereafter be subject to adjustment on terms comparable to
those applicable to Common Stock in this Section 4.


(b) Subscription Offerings. In case Maker shall issue to all of its existing
stockholders or otherwise grant rights, options, or warrants entitling the
holders thereof to subscribe for or purchase Common Stock (or securities
convertible into or exchangeable for Common Stock) at a price per share (or
having a conversion price per share, in the case of a security convertible into
or exchangeable for Common Stock) less than the Current Market Price per share
(as defined in Paragraph 4(d) below) on the record date for the determination of
stockholders entitled to receive such rights or granting date, as the case may
be, then in each such case the Conversion Price in effect immediately prior to
such action (the “Existing Conversion Price”) shall be adjusted by multiplying
the Existing Conversion Price in effect immediately prior to such record or
granting date by a fraction, of which the numerator shall be the number of
shares of Common Stock outstanding on such record or granting date plus the
number of shares of Common Stock which the aggregate offering price of the total
number of shares of Common Stock so to be offered (or the aggregate initial
conversion price of the convertible securities so to be offered) would purchase
at such Current Market Price and of which the denominator shall be the number of
shares of Common Stock outstanding on such record or granting date plus the
number of additional shares of Common Stock to be offered for subscription or
purchase (or into which the convertible or exchangeable securities so to be
offered are initially convertible or exchangeable). Such adjustment shall become
effective at the close of business on such record or granting date; provided,
however, that, to the extent the shares of Common Stock (or securities
convertible into or exchangeable for shares of Common Stock) are not delivered,
the Conversion Price shall be readjusted after the expiration of such rights,
options, or warrants (but only to the extent that this Note is not converted
after such expiration), to the Conversion Price which would then be in effect
had the adjustments made upon the issuance of such rights or warrants been made
upon the basis of delivery of only the number of shares of Common Stock (or
securities convertible into or exchangeable for shares of Common Stock) actually
issued. In case any subscription price may be paid in a consideration part or
all of which shall be in a form other than cash, the value of such consideration
shall be as determined by Maker's Board of Directors, in good faith. Shares of
Common Stock owned by or held for the account of Maker or any majority-owned
subsidiary shall not be deemed outstanding for the purpose of any such
computation.


-4-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(c) Other Rights to Acquire Common Stock. In case Maker shall distribute to all
holders of its Common Stock evidences of its indebtedness or assets (excluding
cash dividends or distributions paid from retained earnings of Maker) or rights
or warrants to subscribe for or purchase Common Stock (excluding those referred
to in Paragraph 4(b) above), then in each such case the Conversion Price shall
be adjusted so that the same shall equal the price determined by multiplying the
Conversion Price in effect immediately prior to the date of such distribution by
a fraction of which the numerator shall be the Current Market Price per share
(as defined in Paragraph 4(d) below) of the Common Stock on the record date
mentioned below less the then fair market value (as determined in good faith by
the Board of Directors of Maker) of the portion of the assets or evidences of
indebtedness so distributed or of such rights or warrants applicable to one
share of Common Stock, and the denominator shall be the Current Market Price per
share of the Common Stock. Such adjustment shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such distribution.


-5-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(d) Current Market Price. For the purpose of any computation under Paragraphs
4(b) and (c) above, the "Current Market Price" per share of Common Stock on any
date shall be deemed to be the average of the daily “Closing Price” for the
thirty (30) consecutive trading days commencing forty five (45) trading days
before such date. The "Closing Price" for each day shall mean the last reported
sales price regular way or, in case no such reported sale takes place on such
day, the closing bid price regular way, in either case on the principal national
securities exchange on which the Common Stock is listed or admitted to trading
or, if the Common Stock is not listed or admitted to trading on any national
securities exchange, the highest reported bid price as furnished by the National
Association of Securities Dealers, Inc. through NASDAQ or similar organization
if NASDAQ is no longer reporting such information, or by the Pink Sheets, LLC or
similar organization if the Common Stock is not then quoted on an inter-dealer
quotation system. If on any such date the Common Stock is not quoted by any such
organization, the fair value of the Common Stock on such date, as determined in
good faith by Maker's Board of Directors, shall be used.


(e) Action to Permit Valid Issuance of Common Stock. Before taking any action
which would cause an adjustment reducing the Conversion Price below the then par
value, if any, of the shares of Common Stock issuable upon conversion of this
Note, Maker will take all corporate action which may, in the opinion of its
counsel, be necessary in order that Maker may validly and legally issue shares
of such Common Stock at such adjusted Conversion Price.


(f) Minimum Adjustment. No adjustment in the Conversion Price shall be required
if such adjustment is less than 1% of the then Existing Conversion Price;
provided, however, that any adjustments which by reason of this Paragraph 4(f)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment. All calculations under this Section 4 shall be made
to the nearest cent or to the nearest one-hundredth of a share, as the case may
be. Anything to the contrary notwithstanding, Maker shall be entitled to make
such reductions in the Conversion Price, in addition to those required by this
Paragraph 4(f), as it in its discretion shall determine to be advisable in order
that any stock dividends, subdivision of shares, distribution of rights to
purchase stock or securities, or distribution of securities convertible into or
exchangeable for stock hereafter made by Maker to its stockholders shall not be
taxable.


(g) Referral of Adjustment. In any case in which this Section 4 shall require
that an adjustment in the Conversion Price be made effective as of a record date
for a specified event, if the Note shall have been converted after such record
date Maker may elect to defer until the occurrence of such event issuing to
Payee the shares, if any, issuable upon such conversion event over and above the
shares, if any, issuable upon such conversion on the basis of the Conversion
Price in effect prior to such adjustment; provided, however, that Maker shall
deliver to Payee a due bill or other appropriate instrument evidencing Payee's
right to receive such additional shares upon the occurrence of the event
requiring such adjustment.


-6-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(h) Number of Shares. Upon each adjustment of the Conversion Price as a result
of the calculations made in Paragraphs 4(a) through (c) above, this Note shall
thereafter evidence the right to purchase, at the adjusted Conversion Price,
that number of shares (calculated to the nearest one-hundredth) obtained by
dividing (i) the product obtained by multiplying the number of shares issuable
upon conversion of this Note prior to adjustment of the number of shares by the
Conversion Price in effect prior to adjustment of the Conversion Price by (ii)
the Conversion Price in effect after such adjustment of the Conversion Price.


(i) When No Adjustment Required. No adjustment need be made for a transaction
referred to in Paragraphs 4(a) through (c) above if Payee is permitted to
participate in the transaction on a basis no less favorable than any other party
and at a level which would preserve Payee's percentage equity participation in
the Common Stock upon conversion of the Note. No adjustment need be made for
sales of Common Stock pursuant to any Maker plan for reinvestment of dividends
or interest, the granting of options and/or the exercise of options outstanding
under any of Maker's stock option plans, the exercise of any other of Maker's
currently outstanding options, or any currently authorized warrants, whether or
not outstanding. No adjustment need be made for a change in the par value of the
Common Stock, or from par value to no par value. If the Note becomes convertible
solely into cash, no adjustment need be made thereafter. Interest will not
accrue on the cash.


(j) Notice of Adjustment. Whenever the Conversion Price is adjusted, Maker shall
promptly mail to Payee a notice of the adjustment together with a certificate
from Maker's Chief Financial Officer briefly stating (i) the facts requiring the
adjustment, (ii) the adjusted Conversion Price and the manner of computing it,
and the date on which such adjustment becomes effective. The certificate shall
be evidence that the adjustment is correct, absent manifest error.


(k) Voluntary Reduction. Maker from time to time may reduce the Conversion Price
by any amount for any period of time if the period is at least twenty (20) days
and if the reduction is irrevocable during the period. Whenever the Conversion
Price is reduced, Maker shall mail to Payee a notice of the reduction. Maker
shall mail the notice at least fifteen (15) days before the date the reduced
Conversion Price takes effect. The notice shall state the reduced Conversion
Price and the period it will be in effect. A reduction of the Conversion Price
does not change or adjust the Conversion Price otherwise in effect for purposes
of Paragraphs 4(a) through (c) above. Anything to the contrary notwithstanding,
this Paragraph 4(k) shall be void and of no effect if it violates the rules
and/or regulations of any exchange on which the Common Stock is then listed for
trading.


(l) Prohibition against Certain Reductions of Exercise Price. Anything to the
contrary notwithstanding, in no event shall the Conversion Price be reduced
below the par value of the Common Stock.


(m) Notice of Certain Transactions. If (i) Maker takes any action that would
require an adjustment in the Conversion Price pursuant to this Section 4; or
(ii) there is a liquidation or dissolution of Maker, Maker shall mail to Payee a
notice stating the proposed record date for a distribution or effective date of
a reclassification, consolidation, merger, transfer, lease, liquidation or
dissolution. Maker shall mail the notice at least fifteen (15) days before such
date. Failure to mail the notice or any defect in it shall not affect the
validity of the transaction.


-7-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(n) Reorganization of Company. If Maker and/or the holders of Common Stock are
parties to a merger, consolidation or a transaction in which (i) Maker transfers
or leases substantially all of its assets; (ii) Maker reclassifies or changes
its outstanding Common Stock; or (iii) the Common Stock is exchanged for
securities, cash or other assets; the person who is the transferee or lessee of
such assets or is obligated to deliver such securities, cash or other assets
shall assume the obligations under this Note. If the issuer of securities
deliverable upon conversion of the Note is an affiliate of the surviving,
transferee or lessee corporation, that issuer shall join in such assumption. The
assumption agreement shall provide that the Payee may convert the Convertible
Obligations into the kind and amount of securities, cash or other assets which
it would have owned immediately after the consolidation, merger, transfer, lease
or exchange if it had converted the Note immediately before the effective date
of the transaction. The assumption agreement shall provide for adjustments that
shall be as nearly equivalent as may be practical to the adjustments provided
for in this Section 4. The successor company shall mail to Payee a notice
briefly describing the assumption agreement. If this Paragraph applies,
Paragraph 4(a) above does not apply.


5. Covenants.


Maker covenants and agrees that from and after the date hereof and until the
date of repayment in full of the Obligations it shall comply with the following
conditions:


(i) Maintenance of Existence and Conduct of Business. Maker shall, and shall
cause each of its subsidiaries, if any, to (A) do or cause to be done all things
necessary to preserve and keep in full force and effect its legal existence and
rights and maintain its property; and (B) continue to conduct its business so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.


(ii) Books and Records. Maker shall, and shall cause each of its subsidiaries,
if any, to keep adequate books and records of account with respect to its
business activities.


(iii) Insurance. Maker shall, and shall cause each of its subsidiaries, if any,
to maintain insurance policies insuring such risks as are customarily insured
against by companies engaged in businesses and/or with property similar to those
operated and/or owned or leased by Maker or any such subsidiaries, as the case
may be, including but not limited to, insurance policies covering real property
acceptable to Payee on which Payee is named as an additional insured. All such
policies are to be carried with reputable insurance carriers and shall be in
such amounts as are customarily insured against by companies with similar assets
and properties engaged in a similar business.


-8-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(iv) Compliance with Law. Maker shall, and shall cause each of its subsidiaries,
if any, to comply in all material respects with all federal, state, local and
other laws and regulations applicable to it or any such subsidiaries, as the
case may be, which, if breached, would have a material adverse effect on Maker's
or any such subsidiaries', as the case may be, business or financial condition.


(v) Compliance with Material Agreements. All of the terms of Maker’s material
agreements, including but not limited to all of Maker’s agreements with Laurus
and its affiliates (the “Laurus Agreements”) and the Sands Group (the “Sands
Agreements”) shall be complied with and each of them shall be kept in full force
and effect in accordance with their respective terms.


6. Reorganization of Maker.


If Maker is party to a merger, consolidation or a transaction in which it is not
the surviving or continuing entity or transfers or leases all or substantially
all of its assets, the person who is the surviving or continuing entity or is
the transferee or lessee of such assets shall assume the terms of this Note and
the Obligations.


7. Representations and Warranties of Maker.


Maker represents and warrants that (i) it is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has all
requisite power to carry on its business as now conducted and to own its
properties and assets it now owns; (ii) it is duly qualified or licensed to do
business as a foreign corporation in good standing in the jurisdictions in which
ownership of property or the conduct of its business requires such qualification
except jurisdictions in which the failure to qualify to do business will have no
material adverse effect on its business, prospects, operations, properties,
assets or condition (financial or otherwise); (iii) it has full power and
authority to execute and deliver this Note, and that the execution and delivery
of this Note will not result in the breach of or default under, with or without
the giving of notice and/or the passage of time, any other agreement, financial
instrument, arrangement or indenture to which it is a party or by which it may
be bound, or the violation of any law, statute, rule, decree, judgment or
regulation binding upon it, including but not limited to the Laurus Agreements
and the Sands Agreements; (iv) neither of the Laurus Agreements nor the Sands
Agreements are in default; (v) it has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the “Commission”) pursuant to the Securities Act of
1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the
“Exchange Act”) (the “SEC Documents”); (vi) the SEC Documents have complied in
all material respects with the requirements of the Securities Act or the
Exchange Act, as the case may be, and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; (vii) as of their respective dates, Maker’s financial statements
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto, such financial statements have been
prepared in accordance with accounting principles generally accepted in the
United States as in effect from time to time, consistently applied, during the
periods involved (except (a) as may be otherwise indicated in such financial
statements or the notes thereto, or (b) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
condition of Maker as of the respective dates thereof and the results of its
operations and cash flows for the respective periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments); (viii)
except as set forth in the SEC Documents, Maker has not received notification
from the Commission, the American Stock Exchange and/or any federal or state
securities bureaus that any investigation (informal or formal), inquiry or claim
is pending, threatened or in process against Maker and/or relating to any of
Maker’s securities; (ix) except as set forth in the SEC Documents, there is no
action, suit, proceeding, or investigation pending or currently threatened
against Maker, and (x) it has taken and will take all acts required, including
but not limited to authorizing the signatory hereof on its behalf to execute
this Note, so that upon the execution and delivery of this Note, it shall
constitute the valid and legally binding obligation of Maker enforceable in
accordance with the terms thereof.


-9-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
8. Defaults and Remedies.


(a) Events of Default. The occurrence or existence of any one or more of the
following events or conditions (regardless of the reasons therefor) shall
constitute an "Event of Default" hereunder:


(i) Maker shall fail to make any payment of Principal or Interest when due and
payable or declared due and payable pursuant to the terms hereof;


(ii) Maker shall fail at any time to be in material compliance with any of the
covenants set forth in Paragraph 3(d) or Section 5 of this Note, or shall fail
at any time to be in material compliance with or neglect to perform, keep or
observe any of the provisions of this Note and the Escrow Agreement, to be
complied with, performed, kept or observed by Maker and such failure shall
remain uncured for a period of five (5) days after notice thereof has been given
by Payee to Maker;


(iii) Any representation or warranty made in this Note and the Escrow Agreement
by Maker shall be untrue or incorrect in any material respect as of the date
when made or deemed made;


-10-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(iv) Maker shall have received a written notice of default related to any
material agreement to which it is a party, including but not limited to the
Laurus Agreements or the Sands Agreements, and such act of default shall remain
uncured after any applicable cure period;


(v) A case or proceeding shall have been commenced against Maker or any of its
subsidiaries, if any, (each a “Proceeding Company”) in a court having competent
jurisdiction seeking a decree or order in respect of a Proceeding Company (A)
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy or other
similar law; (B) appointing a custodian, receiver, liquidator, assignee, trustee
or sequestrator (or similar official) of a Proceeding Company, or any of its
properties; or (C) ordering the winding-up or liquidation of the affairs of a
Proceeding Company, and such case or proceeding shall remain unstayed or
undismissed for a period of ten (10) consecutive days or such court shall enter
a decree or order granting the relief sought in such case or proceeding; or


(vi) A Proceeding Company shall (A) file a petition seeking relief under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other applicable federal, state or foreign bankruptcy or other similar law; or
(B) consent to the institution of proceedings thereunder or to the filing of any
such petition or to the appointment of or the taking of possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of such Proceeding Company, or any of its properties.


(b) Remedies. Upon the occurrence of an Event of Default specified in Paragraph
8(a) above, all Obligations then remaining unpaid hereunder shall immediately
become due and payable in full, plus interest on the unpaid portion of the
Obligations at the highest rate permitted by applicable law, without notice to
Maker and without presentment, demand, protest or notice of protest, all of
which are hereby waived by Maker together with all reasonable costs and expenses
of the collection and enforcement of this Note, including reasonable attorney's
fees and expenses, all of which shall be added to the amount due under this
Note. The rights, powers, privileges and remedies of Payee pursuant to the terms
hereof are cumulative and not exclusive of any other rights, powers, privileges
and remedies which Payee may have under this Note or any other instrument or
agreement.


9. Acknowledgment of Payee's Investment Representations.


By accepting this Note, Payee acknowledges that, except as provided in the
Registration Rights Agreement dated as of the date hereof between Maker and
Payee, neither this Note nor the Underlying Shares have been or will be
registered under the Act or qualified under any state securities laws and that
the transferability thereof is restricted by the registration provisions of the
Act as well as such state laws. Based upon the representations and agreements
being made by it herein, this Note is being and any Underlying Shares will be
issued to it pursuant to an exemption from such registration provided by Section
4(2) of the Act, and applicable state securities law qualification exemptions.
Payee represents that it (i) is an “Accredited Investor” as that term is defined
in Rule 501 (a) of Regulation D promulgated under the Act, and (ii) is acquiring
this Note and will acquire any Underlying Shares for its own account, for
investment purposes only and not with a view to resale or other distribution
thereof, nor with the intention of selling, transferring or otherwise disposing
of all or any part of these securities for any particular event or circumstance,
except selling, transferring or disposing of them only upon full compliance with
all applicable provisions of the Act, the Securities Exchange Act of 1934, the
Rules and Regulations promulgated by the Commission thereunder, and any
applicable state securities laws. In addition, Payee understands and
acknowledges that any routine sales of these securities made in reliance upon
Rule 144 promulgated by the Commission under the Act can be effected only in the
amounts set forth in and pursuant to the other terms and conditions, including
applicable holding periods, of that Rule. Payee further understands and agrees
that no transfer of this Note shall be valid unless made in compliance with the
restrictions set forth on the front of this Note, effected on Maker's books by
the registered holder hereof, in person or by an attorney duly authorized in
writing, and similarly noted hereon as provided in Paragraph 11(h) below.


-11-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
10. Limitation of Interest Payments.


Nothing contained in this Note, the Escrow Agreement or in any other agreement
between Maker and Payee requires Maker to pay or Payee to accept interest in an
amount that would subject Payee to any penalty or forfeiture under applicable
law. In no event shall the total of all charges payable hereunder, whether of
interest or of such other charges, which may or might be characterized as
interest, exceed the maximum rate permitted to be charged under the laws of the
States of New Jersey, New York, Delaware, North Carolina, the United States
Virgin Islands or any other state or domestic or other jurisdiction in which
either Maker or Payee may be located or may conduct business. Should Payee
receive any payment that is or would be in excess of that permitted to be
charged under such laws, such payment shall have been and shall be deemed to
have been made in error and shall automatically be applied to reduce the
Principal outstanding on this Note.
 
-12-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
11. Miscellaneous.


(a) Effect of Forbearance. No forbearance, indulgence, delay or failure to
exercise any right or remedy by Payee with respect to this Note shall operate as
a waiver or as an acquiescence in any default.


(b) Effect of Single or Partial Exercise of Right. No single or partial exercise
of any right or remedy by Payee shall preclude any other or further exercise
thereof or any exercise of any other right or remedy by Payee.


(c) Governing Law; Waiver of Right to Jury Trial; Venue. This Note shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the internal laws of the jurisdiction to be determined by Payee
applicable to contracts made and to be performed entirely within such
jurisdiction. Maker hereby waives all right to trial by jury in any action, suit
or proceeding brought to enforce or defend any rights or remedies under this
Note, and agrees that any lawsuit brought to enforce or interpret the provisions
of this Note shall be instituted in state or federal courts, as appropriate, in
the jurisdiction to be determined by Payee, and Maker further agrees to submit
to the personal jurisdiction of such court and waives any objection which it may
have, based on improper venue, forum non conveniens or sufficiency of contact
with the forum state, to the conduct of any proceeding in any such court and
waives personal service of any and all process upon it, and consents that all
such service of process be made by mail or messenger directed to it at the
address set forth in Paragraph 11(g) below and that service so made shall be
deemed to be completed upon the earlier of actual receipt or three (3) days
after the same shall have been posted to its address. Nothing contained in this
Paragraph 11(c) affects the right of Payee to serve legal process in any other
manner permitted by law or affects the right of Payee to bring any action or
proceeding against Maker or its property in the courts of any other
jurisdiction. 


(d) Headings. The headings and captions of the various sections herein are for
convenience of reference only and shall in no way modify any of the terms or
provisions of this Note.


(e) Loss, Theft, Destruction or Mutilation of Note. Upon receipt by Maker of
evidence reasonably satisfactory to it of loss, theft, destruction or mutilation
of this Note, Maker shall make and deliver or caused to be made and delivered to
Payee a new Note of like tenor in lieu of this Note.


(f) Modification of Note or Waiver of Terms Thereof Relating to Payee. No
modification or waiver of any of the provisions of this Note shall be effective
unless in writing and signed by Payee and then only to the extent set forth in
such writing, or shall any such modification or waiver be applicable except in
the specific instance for which it is given. This Note may not be discharged
orally but only in writing duly executed by Payee.


-13-

--------------------------------------------------------------------------------




$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007
 
(g) Notice. All offers, acceptances, notices, requests, demands and other
communications under this Note shall be in writing and, except as otherwise
provided herein, shall be deemed to have been given only when delivered in
person, via nationally recognized overnight courier service, via facsimile
transmission if receipt thereof is confirmed by the recipient, or, if mailed,
when mailed by certified or registered mail prepaid, to the parties at their
respective addresses first set forth above, or at such other address as may be
given in writing in future by either party to the other.


(h) Transfer. This Note shall be transferable only on the books of Maker upon
delivery thereof duly endorsed by Payee or by its duly authorized attorney or
representative, or accompanied by proper evidence of succession, assignment, or
authority to transfer. In all cases of transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his authority shall be produced. Upon any registration of transfer,
Maker shall deliver a new Note or Notes to the person entitled thereto.
Notwithstanding the foregoing, Maker shall have no obligation to cause Notes to
be transferred on its books to any person if, in the opinion of counsel to
Maker, such transfer does not comply with the provisions of the Act and the
rules and regulations thereunder.
 
(i) Successors and Assigns. This Note shall be binding upon Maker, its
successors, assigns and transferees, and shall inure to the benefit of and be
enforceable by Payee and its successors and assigns.
 
(j) Severability. If one or more of the provisions or portions of this Note
shall be deemed by any court or quasi-judicial authority to be invalid, illegal
or unenforceable in any respect, the invalidity, illegality or unenforceability
of the remaining provisions, or portions of provisions contained herein shall
not in any way be affected or impaired thereby.


(k) Gender. The use herein of the masculine pronouns or similar terms shall be
deemed to include the feminine and neuter genders as well and the use of the
singular pronouns shall be deemed to include the plural as well.


-14-

--------------------------------------------------------------------------------



$4,000,000 Convertible Unsecured Note
of Conversion Services, International, Inc.
payable to TAG Virgin Islands, Inc.
as agent dated March 1, 2007

 
IN WITNESS WHEREOF, Maker has caused this Note to be executed on its behalf by
an officer thereunto duly authorized as of the date set forth above.
 

        CONVERSION SERVICES INTERNATIONAL, INC.  
   
   
    By:   /s/ Scott Newman  

--------------------------------------------------------------------------------

Name: Scott Newman   Title: President and Chief Executive Officer


-15-

--------------------------------------------------------------------------------

